                                                 Case 18-40390-KKS        Doc 37     Filed 01/16/19         Page 1 of 7

                                                                              Form 1                                                                              Page: 1

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:           18-40390 KKS                                                     Trustee: (290330)           Mary W. Colon, chapter 7 trustee
Case Name:             RANALLO, BRIAN WALTER                                            Filed (f) or Converted (c): 07/20/18 (f)
                                                                                        §341(a) Meeting Date:       08/20/18
Period Ending:         12/31/18                                                         Claims Bar Date:            12/20/18

                                  1                                  2                         3                          4                  5                    6

                       Asset Description                          Petition/            Estimated Net Value             Property         Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)            Unscheduled       (Value Determined By Trustee,       Abandoned         Received by       Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate        Gross Value of
Ref. #                                                                                   and Other Costs)                                                 Remaining Assets

 1       3513 Kilkenny Drive East, Tallahassee, FL 32309          260,000.00                            0.00                                       0.00                   FA

 2       441 High Pointe Lane, Tallahassee, FL 32301-0000         113,000.00                       10,200.00                                       0.00            7,500.00
           Potential short sale pending

 3       2013 Ford f150, 90000 miles, Crewcab XLT                   19,000.00                           0.00                                       0.00                   FA

 4       2011 Honda Pilot EX, 100000 miles                          12,000.00                           0.00                                       0.00                   FA

 5       2006 Honda Accord, 150000 miles                             3,000.00                           0.00                                       0.00                   FA

 6       Household goods                                             1,190.00                           0.00                                       0.00                   FA

 7       Electronics                                                     655.00                      195.00                                       48.89                146.11

 8       Clothing                                                        350.00                         0.00                                       0.00                   FA

 9       Jewelry                                                         450.00                      450.00                                      112.83                337.17

10       1 Cat and 2 dogs                                                 20.00                       20.00                                        5.01                 14.99

11       Checking: Wellsfargo                                             27.00                       27.00                                        6.77                 20.23

12       Savings: Wells Fargo                                            200.00                      200.00                                       50.18                149.82

13       Checking: SunTrust Bank                                     1,620.00                           0.00                                       0.00                   FA

14       401-K: Retirement                                           7,000.00                           0.00                                       0.00                   FA

15       Term Life Insurance: Wife or Husband                        1,000.00                           0.00                                       0.00                   FA

16       2017 tax refund (u)                                        Unknown                         1,000.00                                       0.00            1,000.00
           Estimated

17       2018 tax refund (u)                                        Unknown                          550.00                                        0.00                550.00
           Estimated


                                                                                                                                        Printed: 01/16/2019 10:16 AM    V.14.14
                                                  Case 18-40390-KKS              Doc 37       Filed 01/16/19        Page 2 of 7

                                                                                     Form 1                                                                               Page: 2

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:        18-40390 KKS                                                                Trustee: (290330)           Mary W. Colon, chapter 7 trustee
Case Name:          RANALLO, BRIAN WALTER                                                       Filed (f) or Converted (c): 07/20/18 (f)
                                                                                                §341(a) Meeting Date:       08/20/18
Period Ending:      12/31/18                                                                    Claims Bar Date:            12/20/18

                               1                                             2                          3                         4                  5                    6

                       Asset Description                                 Petition/             Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                          Values             Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                           and Other Costs)                                                Remaining Assets

17       Assets         Totals (Excluding unknown values)                $419,512.00                     $12,642.00                                   $223.68             $9,718.32


     Major Activities Affecting Case Closing:
             BK Global & Henning to sell 441 High Point Ln
             Promissory note collections through September 15, 2019.
             2017 tax return/refund (noticed 9-20-18)
             2018 tax return/refund (noticed 11-9-18)
             STSMCP employed as General Counsel
             TFR
             TDR
             Promissory note - Equity interest in electronics ($195); jewelry ($450); cat and dog ($20); bank accounts ($227).
             Total of $892.00 payable at the rate of $74.34 per month. Commence on October 15, 2018.

             NOITS doc. 35 filed; objections due by 12-5-18; no objections were filed.
             Application to Employ General Counsel filed doc. 32; order submitted 11-18-18.
             served order doc. 30.
             2017 tax refund turnover letter sent 9-30-18.
             Application to Employ BK Global & Keller Williams filed doc. 19; order submitted 9-20-18; corrected 10-30-18.
             Notice of assetes filed doc. 17
             owe note (over $892 in personal property); sent 9-5-18
             fixed asset schedule requested 8-28-18




                                                                                                                                                Printed: 01/16/2019 10:16 AM   V.14.14
                                                Case 18-40390-KKS          Doc 37    Filed 01/16/19         Page 3 of 7

                                                                                Form 1                                                                            Page: 3

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       18-40390 KKS                                                         Trustee: (290330)           Mary W. Colon, chapter 7 trustee
Case Name:         RANALLO, BRIAN WALTER                                                Filed (f) or Converted (c): 07/20/18 (f)
                                                                                        §341(a) Meeting Date:       08/20/18
Period Ending:     12/31/18                                                             Claims Bar Date:            12/20/18

                              1                                        2                       3                          4                  5                    6

                      Asset Description                             Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)               Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                Remaining Assets

    Initial Projected Date Of Final Report (TFR): March 1, 2020                     Current Projected Date Of Final Report (TFR): March 1, 2020




                January 16, 2019                                                    /s/ Mary W. Colon, chapter 7 trustee
         __________________________                                                 _________________________________________________________________
                      Date                                                          Mary W. Colon, chapter 7 trustee




                                                                                                                                        Printed: 01/16/2019 10:16 AM   V.14.14
                                                Case 18-40390-KKS          Doc 37      Filed 01/16/19      Page 4 of 7

                                                                             Form 2                                                                                     Page: 1
                                                         Cash Receipts And Disbursements Record
Case Number:         18-40390 KKS                                                                Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RANALLO, BRIAN WALTER                                                       Bank Name:        Rabobank, N.A.
                                                                                                 Account:          ******9966 - Checking Account
Taxpayer ID #:       **-***8227                                                                  Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                    Separate Bond:    N/A

   1           2                           3                                   4                                         5                    6                     7
 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction           T-Code           $                   $             Account Balance
10/16/18                  Ranallo, Mary                    Acct #1; Payment #1; note payment                                  74.34                                       74.34
               {7}                                           Acct #1; Payment #1;               16.25   1129-000                                                          74.34
                                                             note payment
               {9}                                           Acct #1; Payment #1;               37.50   1129-000                                                          74.34
                                                             note payment
              {10}                                           Acct #1; Payment #1;                1.67   1129-000                                                          74.34
                                                             note payment
              {11}                                           Acct #1; Payment #1;                2.25   1129-000                                                          74.34
                                                             note payment
              {12}                                           Acct #1; Payment #1;               16.67   1129-000                                                          74.34
                                                             note payment
10/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    5.00                  69.34
11/16/18                  Ranallo, Mary                    Acct #1 NOITS DOC. 35; Payment #2, 3; note                         75.00                                      144.34
                                                           payment
               {7}                                           Acct #1 NOITS DOC. 35;             16.25   1129-000                                                         144.34
                                                             Payment #2; note
                                                             payment
               {7}                                           Acct #1 NOITS DOC. 35;              0.14   1129-000                                                         144.34
                                                             Payment #3; note
                                                             payment
               {9}                                           Acct #1 NOITS DOC. 35;             37.50   1129-000                                                         144.34
                                                             Payment #2; note
                                                             payment
               {9}                                           Acct #1 NOITS DOC. 35;              0.33   1129-000                                                         144.34
                                                             Payment #3; note
                                                             payment
              {10}                                           Acct #1 NOITS DOC. 35;              1.67   1129-000                                                         144.34
                                                             Payment #2; note

                                                                                                   Subtotals :               $149.34               $5.00
  {} Asset reference(s)                                                                                                                  Printed: 01/16/2019 10:16 AM    V.14.14
                                                Case 18-40390-KKS          Doc 37     Filed 01/16/19       Page 5 of 7

                                                                             Form 2                                                                                    Page: 2
                                                         Cash Receipts And Disbursements Record
Case Number:         18-40390 KKS                                                                Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RANALLO, BRIAN WALTER                                                       Bank Name:        Rabobank, N.A.
                                                                                                 Account:          ******9966 - Checking Account
Taxpayer ID #:       **-***8227                                                                  Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                    Separate Bond:    N/A

   1           2                           3                                   4                                         5                   6                     7
 Trans.     {Ref #} /                                                                                                 Receipts        Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction           T-Code           $                  $             Account Balance
                                                             payment
              {10}                                           Acct #1 NOITS DOC. 35;              0.01   1129-000                                                        144.34
                                                             Payment #3; note
                                                             payment
              {11}                                           Acct #1 NOITS DOC. 35;              2.25   1129-000                                                        144.34
                                                             Payment #2; note
                                                             payment
              {11}                                           Acct #1 NOITS DOC. 35;              0.02   1129-000                                                        144.34
                                                             Payment #3; note
                                                             payment
              {12}                                           Acct #1 NOITS DOC. 35;             16.67   1129-000                                                        144.34
                                                             Payment #2; note
                                                             payment
              {12}                                           Acct #1 NOITS DOC. 35;              0.16   1129-000                                                        144.34
                                                             Payment #3; note
                                                             payment
12/19/18                  Ranallo, Brian                   Acct #1 NOITS DOC. 35; Payment #3, 4; note                        74.34                                      218.68
                                                           payment
               {7}                                           Acct #1 NOITS DOC. 35;             16.11   1129-000                                                        218.68
                                                             Payment #3; note
                                                             payment
               {7}                                           Acct #1 NOITS DOC. 35;              0.14   1129-000                                                        218.68
                                                             Payment #4; note
                                                             payment
               {9}                                           Acct #1 NOITS DOC. 35;             37.17   1129-000                                                        218.68
                                                             Payment #3; note
                                                             payment
               {9}                                           Acct #1 NOITS DOC. 35;              0.33   1129-000                                                        218.68

                                                                                                   Subtotals :               $74.34               $0.00
  {} Asset reference(s)                                                                                                                 Printed: 01/16/2019 10:16 AM    V.14.14
                                             Case 18-40390-KKS         Doc 37      Filed 01/16/19      Page 6 of 7

                                                                         Form 2                                                                                    Page: 3
                                                      Cash Receipts And Disbursements Record
Case Number:        18-40390 KKS                                                             Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:          RANALLO, BRIAN WALTER                                                    Bank Name:        Rabobank, N.A.
                                                                                             Account:          ******9966 - Checking Account
Taxpayer ID #:      **-***8227                                                               Blanket Bond:     $250,000.00 (per case limit)
Period Ending:      12/31/18                                                                 Separate Bond:    N/A

  1           2                      3                                       4                                       5                   6                     7
Trans.     {Ref #} /                                                                                              Receipts        Disbursements          Checking
 Date      Check #          Paid To / Received From            Description of Transaction           T-Code           $                  $             Account Balance
                                                          Payment #4; note
                                                          payment
             {10}                                         Acct #1 NOITS DOC. 35;             1.65   1129-000                                                        218.68
                                                          Payment #3; note
                                                          payment
             {10}                                         Acct #1 NOITS DOC. 35;             0.01   1129-000                                                        218.68
                                                          Payment #4; note
                                                          payment
             {11}                                         Acct #1 NOITS DOC. 35;             2.23   1129-000                                                        218.68
                                                          Payment #3; note
                                                          payment
             {11}                                         Acct #1 NOITS DOC. 35;             0.02   1129-000                                                        218.68
                                                          Payment #4; note
                                                          payment
             {12}                                         Acct #1 NOITS DOC. 35;            16.52   1129-000                                                        218.68
                                                          Payment #3; note
                                                          payment
             {12}                                         Acct #1 NOITS DOC. 35;             0.16   1129-000                                                        218.68
                                                          Payment #4; note
                                                          payment




                                                                                               Subtotals :                $0.00               $0.00
 {} Asset reference(s)                                                                                                              Printed: 01/16/2019 10:16 AM    V.14.14
                                               Case 18-40390-KKS    Doc 37         Filed 01/16/19       Page 7 of 7

                                                                       Form 2                                                                                     Page: 4
                                                     Cash Receipts And Disbursements Record
Case Number:       18-40390 KKS                                                            Trustee:            Mary W. Colon, chapter 7 trustee (290330)
Case Name:         RANALLO, BRIAN WALTER                                                   Bank Name:          Rabobank, N.A.
                                                                                           Account:            ******9966 - Checking Account
Taxpayer ID #:     **-***8227                                                              Blanket Bond:       $250,000.00 (per case limit)
Period Ending:     12/31/18                                                                Separate Bond:      N/A

  1           2                        3                                4                                               5               6                     7
Trans.     {Ref #} /                                                                                              Receipts       Disbursements          Checking
 Date      Check #         Paid To / Received From           Description of Transaction               T-Code         $                 $             Account Balance

                                                                      Account ******9966
                                                                                Balance Forward                  0.00
                                                                              3          Deposits              223.68          0         Checks                     0.00
                                                                              0 Interest Postings                0.00          1 Adjustments Out                    5.00
                                                                                                                               0   Transfers Out                    0.00
                                                                                           Subtotal            223.68
                                                                                                                                            Total                   5.00
                                                                               0     Adjustments In              0.00
                                                                               0       Transfers In              0.00
                                                                                              Total            223.68

                            Net Receipts :          223.68            Case Totals
                                               ————————
                                                                                Balance Forward                  0.00
                                Net Estate :       $223.68
                                                                              3          Deposits              223.68          0         Checks                     0.00
                                                                              0 Interest Postings                0.00          1 Adjustments Out                    5.00
                                                                                                                               0   Transfers Out                    0.00
                                                                                           Subtotal            223.68
                                                                                     Adjustments In                                         Total                   5.00
                                                                               0                                 0.00
                                                                               0       Transfers In              0.00
                                                                                              Total            223.68           Net Total Balance                 218.68



                   January 16, 2019                                           /s/ Mary W. Colon, chapter 7 trustee
            __________________________                                        _________________________________________________________________
                         Date                                                 Mary W. Colon, chapter 7 trustee




 {} Asset reference(s)                                                                                                             Printed: 01/16/2019 10:16 AM     V.14.14
